DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitarai et al. (US 2003/0206212, hereafter Mitarai)
With respect to claim 1, Mitarai teaches a carriage apparatus comprising: a carriage (201) configured to reciprocally move in a predetermined direction; a first motor (204) arranged on a side of one end of a range of movement of the carriage and configured to drive the carriage; a second motor (204) arranged on a side of the other end of the range of movement of the carriage, configured to drive the carriage, and has the same kind of driving characteristics as driving characteristics of the first motor; a detection unit (encoder 404) configured to detect a position of the carriage related to the predetermined direction; and a control unit configured to control driving of the first motor and the second motor by feeding back a detection result detected by the detection unit. (par. 26-27, figs. 2, 4)
With respect to claim 2, Mitarai teaches the detection unit includes a linear scale arranged to extend in a direction of movement of the carriage and includes slits formed at predetermined intervals, and an encoder sensor arranged on the carriage and configured to detect the position of the carriage by moving with the carriage and reading the slits on the linear scale. (it is generally understood that an encoder operates using a linear scale, par. 27, fig. 4)
With respect to claim 3, Mitarai teaches a driving unit configured to drive the first motor and the second motor based on a control signal output from the control unit, wherein the driving unit transmits, based on the control signal, a driving signal to each of the first motor and the second motor. (par. 26-27, figs. 2, 4)
With respect to claim 4, Mitarai teaches the driving signal generated by the driving unit is generated based on the same control signal. (par. 26-27, figs. 2, 4)
With respect to claim 5, Mitarai teaches one driving unit is arranged in common for the first motor and the second motor. (par. 26-27, figs. 2, 4)
With respect to claim 6, Mitarai teaches two driving units are arranged in correspondence with the first motor and the second motor. (par. 26-27, figs. 2, 4)
With respect to claim 7, Mitarai teaches the first motor and the second motor are stopped by a brake signal output from the control unit. (par. 26-27, figs. 2, 4)
With respect to claim 8 Mitarai teaches the control unit drives the first motor and the second motor after canceling the stopped state of the first motor and the second motor set by the brake signal. (par. 26-27, figs. 2, 4)





With respect to claim 9, Mitarai teaches the control unit performs control to move the carriage from an initial first position to a predetermined second position by driving at least one of the first motor and the second motor, and determines, based on the control result, whether the carriage is operating normally. (par. 26-27, figs. 2, 4)
With respect to claim 10, Mitarai teaches the control unit determines whether the first motor is operating normally by driving only the first motor and confirming whether the carriage is operating normally under the control, and the control unit determines whether the second motor is operating normally by driving only the second motor and confirming whether the carriage is operating normally under the control. (par. 26-27, figs. 2, 4)
With respect to claim 11, Mitarai teaches the control unit drives the first motor and the second motor to determine whether the carriage is operating normally under the control. (par. 26-27, figs. 2, 4)
With respect to claim 12, Mitarai teaches a notification unit configured to notify, based on the result of the determination, a user of an abnormality in the operation of the carriage. (par. 26-27, figs. 2, 4)
With respect to claim 13, Mitarai teaches the notification unit further notifies the user of an abnormality in one of the first motor and the second motor. (par. 26-27, figs. 2, 4)
With respect to claim 14, Mitarai teaches each of the determination as to whether the carriage is operating normally and the determination as to whether one of the first motor and the second motor is operating normally is performed by confirming, after the start of a motor driving operation, whether the carriage can move a predetermined distance in a predetermined time. (par. 26-27, figs. 2, 4)
With respect to claim 15, Mitarai teaches each of the determination as to whether the carriage is operating normally and the determination as to whether one of the first motor and the second motor is operating normally is performed by confirming, after the start of a motor driving operation, whether the carriage has reached the second position at a predetermined time. (par. 26-27, figs. 2, 4)
With respect to claim 16, Mitarai teaches one of the first motor and the second motor is made not to operate by a reset signal output from the control unit. (par. 26-27, figs. 2, 4)
With respect to claim 17, Mitarai teaches a first switch configured to set the driving of the first motor to ON or OFF; and a second switch configured to set the driving of the second motor to ON or OFF, wherein the control unit controls the first switch and the second switch. (par. 26-27, figs. 2, 4)
With respect to claim 18, Mitarai teaches a third switch and a fourth switch each configured to set a power supply of a corresponding one of the two driving units to ON or OFF, and the control unit performs control to set each of the third switch and the fourth switch to ON or OFF. (par. 26-27, figs. 2, 4)
With respect to claim 19, Mitarai teaches when a belt to be connected to the first motor, the second motor, and the carriage and a tube to be attached to the carriage are positioned at an approximate center of a maximum range of movement which can be moved by the carriage, the belt and the tube are wound to be approximately bilaterally symmetrical when viewed from one of the front and top direction with respect to the direction of movement of the carriage. (par. 26-27, figs. 2, 4)
With respect to claim 20, Mitarai teaches the first motor and the second motor are one of a set of DC motors having the same kind of driving characteristics and a set of stepper motors having the same kind of driving characteristics. (par. 26-27, figs. 2, 4)
With respect to claim 21, Mitarai teaches a carriage apparatus defined in claim 1; and a printhead mounted on a carriage. (par. 26-27, figs. 2, 4)
With respect to claim 22, Mitarai teaches a tube connected to the printhead; and a tube holding member configured to move together with the printhead and to guide the tube. (par. 26-27, figs. 2, 4)
With respect to claim 23, Mitarai teaches an ink tank configured to supply ink to the printhead, wherein a reference of a position of the carriage is on a side of the ink tank. (par. 26-27, figs. 2, 4)
With respect to claim 24, Mitarai teaches control method of a carriage apparatus that includes a carriage (201) configured to reciprocally move in a predetermined direction, a first motor (204) arranged on a side of one end of a range of movement of the carriage and configured to drive the carriage, and a second motor (204) arranged on a side of the other end of the range of movement of the carriage, configured to drive the carriage, and has the same kind of driving characteristics as driving characteristics of the first motor, the method comprising: detecting a position of the carriage related to the predetermined direction; and controlling driving of the first motor and the second motor by feeding back a detection result detected in the detecting. (par. 26-27, figs. 2, 4)
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,878,625 and US 11,305,564 each teach a carriage apparatus having similarities to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853